(441)04-44\04.                                     06/09/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: AF 06-0090

                                        AF 06-0090                         FILED
                                                                           JUN 09 2020
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
IN THE MATTER OF THE APPOINTMENT                                         State:.  Montansg

OF MEMBERS TO THE COMMISSION ON
PRACTICE OF THE SUPREME COURT OF                                  ORDER
THE STATE OF MONTANA




       Pursuant to Section I of the Rules Establishing the Commission on Practice of the
Supreme Court of the State of Montana (COP), an Order was issued May 5, 2020,
requesting that the Honorable Jessica T. Fehr conduct an election for appointment to the
COP among the resident members of the State Bar in COP Area H, and to certify to this
Court the results of that election.
       The election was held, and the Judge Fehr has certified the results to this Court.
By Rule this Court is obligated to appoint from a list of the top three candidates who
received votes in this region. The Court extends its gratitude to all attorneys who
expressed an interest in serving on the Commission.
       Based on the election results, the Court hereby appoints the following member to
the Commission on Practice ofthe Supreme Court ofthe State of Montana:
       Area H:
       Kelly Gallinger
       P.O. Box 849
       Billings, MT 59103

Effective the date of this Order, Mr. Gallinger is appointed to a four-year term to expire
on May 31, 2024.
       The Clerk is directed to mail a copy of this Order to the Secretary of State of the
State of Montana for filing, to the Honorable Jessica T. Fehr, to Kelly Gallinger, to the
State Bar of Montana, to each member of the Commission on Practice, and to Shelly
Smith, Office AdmiVt
                   ,rator for the Commission on Practice.
               9
      Dated this     day of June, 2020.



                                                            Chief Justice




                                              4 d      r

                                                            •




                                                             Justices